DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 5/7/21, with respect to claims 1, 20-37 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 1, 20-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 35, the prior art of record does not teach or suggest a display device comprising a display panel comprising a plurality of sub-pixels, each of the sub-pixels comprising a first electrode, a second electrode, and a liquid crystal layer, wherein the liquid crystal layer is located between the first electrode and the second electrode, a first black matrix pattern is provided at a side of the first electrode facing away from the second electrode, a second black matrix pattern is provided at a side of the second electrode facing away from the first electrode, the second black matrix pattern has an opening, the first black matrix pattern is arranged corresponding to the opening, and an orthogonal projection of the opening of the second black matrix pattern on the first black matrix pattern at least partially coincides with the first black matrix pattern, in combination with the remaining features recited in the claim.
The prior art of Nimura (US 2015/0041833 A1 of record) discloses a display device comprising a display panel comprising a plurality of sub-pixels, each of the sub-pixels comprising a first electrode, a second electrode, and a liquid crystal layer, wherein the liquid crystal layer is located between the first electrode and the second electrode, a first black matrix pattern is provided at a side of the first electrode facing away from the second electrode, a second black matrix pattern is provided at a side of the second 
Therefore, Claims 1 and 35 are allowed. Claims 20-34, 36-37 are allowed by virtue of their dependence on the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARIAM QURESHI/Examiner, Art Unit 2871